IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

KOLBY DUCKETT, DAVID SCHILLING, and
DAVID HOLLOWAY

Plaintiff

)

)

)

)

)

V. ) No. 1:19-cv-00295

)

CHIEF BRIAN HICKMAN, individually, )

and in his official capacity as Chief of the )

Collegedale Police Department, TED )

ROGERS, individually, and in his official )

capacity as City Manager for the City of )

Collegedale, Tennessee, and THE CITY )

OF COLLEGEDALE, TENNESSEE )
)
)

Defendants

 

RESPONSE OF TED ROGERS AND THE CITY OF COLLEGEDALE TO
PLAINTIFFS’ MOTION TO COMPEL

 

The Defendants, City Manager Ted Rogers and the City of Collegedale (the “City”),
through counsel, and in response to the Plaintiffs’ motion to compel (Doc. 74) the production of
the entire TBI investigatory file from co-defendant Chief Hickman, hereby adopt and incorporate
the response of co-defendant, Chief Brian Hickman, as if fully set forth herein. In addition, Mr.
Rogers and the City would show as follows:

1. The City and Mr. Rogers respectfully submit the following items are protected from
disclosure by the attorney-client privilege: (1) email communication between
Commissioner White and City Attorney Sam Elliott dated January 7, 2019; (2)
email communication between Commissioner White, Attorney Elliott and City

Manager Rogers dated January 8, 2019; and (3) Attorney Elliott’s TBI interview
and any summaries of said TBI interview.

Page 1 of 7
Case 1:19-cv-00295-CHS Document 75 Filed 12/02/20 Page1lof7 PagelD #: 348
The Plaintiffs seek production of, among other things, two emails between Commissioner
White, City Attorney Elliott and City Manager Rogers. These communications, some of which
are duplicative, are contained in the redacted TBI file produced by co-defendant Chief Brian
Hickman at CID 70, 71, 73, 74, 75, 76, 77, 92, 93, 131, 132, 133, 138 and 139', see Exhibit 2.
The first email is from Commissioner White to Attorney Elliott inquiring into a legal matter
involving the City. The second email is from Elliott to Commissioner White and City Manager
Rogers and contains Attorney Elliott’s opinion on that matter. The City submits these
communications are protected from disclosure by the attorney-client privilege. Further, the City
submits Attorney Elliott’s TBI interview and any summaries thereof, which contain references to
these communications, are also protected by the attorney-client privilege and have not been
waived by the City.
As to attorney/client privilege generally, the Sixth Circuit has stated:

The elements of the attorney-client privilege are as follows: (1)

Where legal advice of any kind is sought (2) from a professional

legal adviser in his capacity as such, (3) the communications

relating to that purpose, (4) made in confidence (5) by the client,

(6) are at his instance permanently protected (7) from disclosure by

himself or by the legal adviser, (8) unless the protection is waived.

Fausek v. White, 965 F.2d 126, 129 (6th Cir. 1992) (citing United

States v. Goldfarb, 328 F.2d 280, 281 (6th Cir. 1964)).
Reed v. Baxter, 134 F.3d 351, 355-56 (6th Cir. 1998). The Sixth Circuit holds municipalities can
be the holder of attorney-client privilege, stating: “[I]n conversations between municipal
officials and the municipality’s counsel, the municipality, not any individual officers, is the
client.” Ross v. City of Memphis, 423 F.3d 596, 605 (6" Cir. 2005).

This case concerns performance review standards for Collegedale police officers.

Commissioner White testified at his deposition that he first notified Elliott of the performance

 

‘Chief Hickman’s privilege log for the items withheld from the TBI file is attached hereto as Exhibit A. The City has
also asserted privilege over the emails at issue contained in the TBI file in the course of discovery.

 

Page 2 of 7
Case 1:19-cv-00295-CHS Document 75 Filed 12/02/20 Page 2of7 PagelD #: 349
standards at issue at a commission meeting, which Commissioner White testified was the only
time he and Attorney Elliott ever interacted in person on the issue. Exhibit 1, Depo. of Ethan
White, p. 52, 1. 13 - p. 53, L. 3. In that conversation, Commissioner White represented to Elliott
that he had received complaints about an alleged traffic ticket quota from officers and asked
Elliot whether he had ever been consulted. Jd. Thereafter, Commissioner White sent Attorney
Elliott an email regarding the legality of the City’s actions. Attorney Elliott responded with his
legal opinion. It is those email communications, and the TBI investigation wherein those were
discussed, that the Plaintiffs are attempting to obtain.

The City contends these communications are clearly protected. Unlike Baxter, above,
where two council members were deemed third parties in a conversation involving the city
attorney where the council members inquired about a promotion process for the fire chief, the
City submits, as demonstrated by Commissioner White’s deposition testimony, that the entire
purpose behind Commissioner White’s email communication with Elliott was to receive a legal
opinion for the City as to whether the City’s actions were lawful. See Baxter, 134 F.3d at 357;
See also Exhibit 1, Depo. of Ethan White, p. 50, 1. 19 - p. 67, 1. 3. In other words, Commissioner
White was not communicating with Elliott for the purpose of investigating the reasons or intent
behind the issue, but simply whether it was lawful.

Similarly, Elliott’s responsive emails were made for the purpose of providing legal
advice. In fact, his January 8, 2019, email to Commissioner White and City Manager Rogers,
cannot be interpreted as anything other than providing legal advice. Further, unlike Baxter, there
is no indication that Commissioner White’s interests were adverse to those of Chief Hickman or
City Manager Rogers at the time these communications were made. Rather, Commissioner
White made and received these communications as a City official seeking a determination as to

the lawfulness of the City’s actions.

Page 3 of 7
Case 1:19-cv-00295-CHS Document 75 "Filed 12/02/20 Page 3of7 PagelD #: 350
Similarly, Elliott’s TBI interview and any summaries thereof are also subject to the
City’s attorney-client privilege as such contain information contained in those prior communica-
tions.

Although the City believes these communications to be privileged, the City would aver
that any decision regarding the communications between Commissioner White and Attorney
Elliott should not be made until after the completion of Ethan White’s deposition. Commis-
sioner White was deposed by the Plaintiffs on September 11, 2020. However, the deposition had
to be adjourned before the Defendants could question him due to a conflict with Commissioner
White’s schedule. Commissioner White’s deposition was scheduled to be re-commenced on
December 3, 2020, however, the deposition had to be cancelled due to issues related to COVID-
19. The parties have not yet set a date for Commissioner White’s re-commenced deposition.

Accordingly, the City requests that the Court enter an order denying the Plaintiffs’
motion. Alternatively, the City requests that the Court withhold any ruling as to these two
communications as well as Elliott’s TBI interview and corresponding summaries until the
deposition of Commissioner White can be completed. This would allow the City to more

specifically question Commissioner White as to his intentions relative his communication with

Elliott.

Zn Commissioner White and Attorney Elliott did not and cannot waive the City’s
attorney-client privilege in the communications.

If the privilege is established, it is the City’s privilege and Commissioner White did not
have the authority to waive it. In Binelli v. Charter Flint & Karyn Miller, No, 09-CV-10385,
U.S. Dist. LEXIS 158448 at *10 (E.D. Mich June 7, 2010), the district court held a town

treasurer could not waive the municipality’s attorney-client privilege because the Plaintiff failed

Page 4 of 7
Case 1:19-cv-00295-CHS Document 75 Filed 12/02/20 Page 4of7 PagelD #: 351
to show it was within the treasurer’s actual or apparent authority to waive the attorney client
privilege. Binelli, U.S. Dist. LEXIS 158448 at *10. The Plaintiffs in this case have presented
nothing to show that Commissioner White, who is not the City’s mayor or manager, has the
actual or apparent authority to, at his sole discretion, waive the City’s attorney-client privilege.
The fact that Commissioner White may have shared these communications with the Plaintiffs, or
anyone else, does not destroy the City’s privilege because Commissioner White was not
authorized to waive the privilege.

Similarly, regardless of the content of Attorney Elliott’s TBI interview he cannot as the
City’s attorney waive the City’s privilege. See Compluit v. Banctec, Inc., 177 F.R.D. 410, 412
(W.D. Mich 1997) (holding privilege rests with client and cannot be waived by attorneys).
Notably, Rogers, was a party to the second of these communications, and while he may have the

authority to waive attorney-client privilege in these communications as City manager, he has not

done so.

3. All other communications withheld by Chief Hickman’s counsel are protected from
disclosure by the attorney client privilege.

The following communications contained in the TBI file and withheld by counsel for
Chief Hickman are protected from disclosure by the attorney-client privilege: CID 21, 41, 70,
72, 73, 129, 130, 137 and 138. All of these communications were obtained by the TBI through a
search warrant. These communications are between City officials, acting in their official
capacities, and Attorney Elliott, were made in confidence and were for the purpose of receiving
and giving legal advice relative to the legality of the City’s actions. Commissioner White was

not a party to these communications.

Page 5 of 7
Case 1:19-cv-00295-CHS Document 75 Filed 12/02/20 Page 5of7 PagelD #: 352
Further, the fact that the TBI obtained these communications via a search warrant does
not destroy the City’s privilege because the City has not waived privilege in the communica-

tions. That is, the City did not voluntarily provide these emails to the TBI, rather, it was

compelled to do so by a search warrant.

For the reasons stated herein, Rogers and the City respectfully request that the Court
enter an order denying the Plaintiffs’ motion in its entirety. Alternatively, Rogers and the City
respectfully request the Court enter an order denying the Plaintiff's motion as it relates to the
items discussed in Section 3 and to stay its ruling on the items discussed in Section 1 pending the

completion of Commissioner White’s deposition.
Respectfully submitted,

ROBINSON, SMITH & WELLS, PLLC
Suite 700, Republic Centre

633 Chestnut Street

Chattanooga, TN 37450

Telephone: (423) 756-5051

Facsimile: (423) 266-0474

By: /s/ Keith H. Grant
Keith H. Grant, BPR #023274
Philip Aaron Wells, BPR #036248
Attorneys for Defendants, City of
Collegedale and City Manager Ted Rogers

CERTIFICATE OF SERVICE

I hereby certify that on the 2 day of December, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

Robinson, Smith & Wells, PLLC

By: ___/s/ Keith H. Grant

Page 6 of 7
Case 1:19-cv-00295-CHS Document 75 Filed 12/02/20 Page 6of7 PagelD #: 353
ce? Janie Parks Varnell, Esquire
Bryan H. Hoss, Esquire
Davis & Hoss, P.C.
850 Fort Wood Street
Chattanooga, TN 37403
Attorneys for Plaintiffs

Benjamin K. Lauderback, Esquire

Watson, Roach, Batson, Rowell & Lauderback
900 S. Gay Street, Suite 1500

P.O. Box 131

Knoxville, TN 37901-0131

Attorney for Chief Brian Hickman

bl/120220/KHG
collegedaleduckett.response to motion to compel

Page 7 of 7
Case 1:19-cv-00295-CHS Document 75 Filed 12/02/20 Page 7of7 PagelD #: 354
